Title: From Alexander Hamilton to Richard Harison, [13–15 June 1793]
From: Hamilton, Alexander
To: Harison, Richard



Private & Confidential
[Philadelphia, June 13–15, 1793]
Dear Harrison

You will receive a letter this Morning from the Secretary of State. The occasion requires vigour and a decisive resort to principles.
Tis clear that no foreign nation can without the consent of our government organize within our territory and jurisdiction the means of military expeditions by land or sea. To do it is an offence against the law of Nations—the law of Nations is a part of the law of the land. Hence such an act must on principle be punishable. Vatel Book III Chapt II Section 15th is strong as to the point of inlisting men—this is a part of the present case. The other circumstances aggravate the offence.
Our own citizens are guilty of a breach of the peace stipulated by our Treaties with England Holland & Prussia. The Citizens of France are guilty of a violation of our Sovereignty and Jurisdiction, tending to endanger and disturb our Peace.
An intention to commit Piracy may be charged. It will serve to bring out the Commissions, under which the vessel is armed. This is very desireable for many reasons.
With regard to the vessel I am puzzled to see how you will get her into the custody of the law. Can it be done as an Instrument of this Offence? You will perceive that if she cannot be put into civil she is to remain in Military custody.
Yr. friend & ser

A Hamilton
R Harrison Esq

 